Order filed March 28, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00107-CV
                                   ____________

                         JUNE G. BARTLE, Appellant

                                        V.

              MAIN STREET ACQUISITION CORP., Appellee


                On Appeal from the County Court at Law No 1
                          Galveston County, Texas
                     Trial Court Cause No. CV-0067462

                                   ORDER

      The notice of appeal in this case was filed February 8, 2013. The clerk’s
record was filed March 14, 2013. To date, the filing fee of $175.00 has not been
paid. No evidence that appellant has established indigence has been filed. See
Tex. R. App. P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before April 12, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM